Citation Nr: 1635559	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, and was subsequently transferred to the St. Louis, Missouri, Regional Office (RO). 

This appeal is comprised of documents contained in the Veterans Benefits Management System and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Basic entitlement to non-service-connected pension exists if a veteran meets the service requirement and is permanently and totally disabled, not the result of the veteran's willful misconduct.

To meet the service requirement a veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (a)(3).  In this case, the Veteran served on active duty for 90 days or more during a period of war; and therefore, he meets the service requirement for non-service-connected pension benefits.

VA will consider a veteran to be permanently and totally disabled if he is (1) a patient in a nursing home for long-term care because of a disability, or determined to be disabled for Social Security Administration (SSA) purposes.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.3.  Evidence of record indicates the Veteran is not in a nursing home or in receipt of SSA benefits. 

In the absence of these circumstances, a finding of permanent and total disability requires rating each disability under the appropriate diagnostic code of the Schedule for Rating Disabilities, to determine whether the veteran has a combined 100 percent schedular rating for pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  Permanent and total disability evaluations for pension purposes will be authorized, provided other requirements of entitlement are met, for congenital, developmental, hereditary, or familial conditions, as well as for disabilities that require indefinite periods of hospitalization.  38 C.F.R. § 3.342(b).  In this case, the Veteran does not have a combined 100 percent schedular rating for pension purposes.

Alternatively, a veteran may establish permanent and total disability for pension purposes even absent a combined 100 percent schedular evaluation by proving he is unemployable as a result of disability reasonably certain to continue throughout the life of the person; or suffering from a lifetime disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.   38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.3, 3.340, 4.15.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden will be considered to be permanent total disability.  38 C.F.R. § 4.15.  In the Veteran's case, the circumstances listed do not apply, and therefore the determination as to whether the Veteran meets the criteria for a permanent and total rating is based on his disability evaluations.

For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  When the percentage requirements are met, and the disabilities involved are of a permanent nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment by reason of such disability.  Prior employment or unemployment status is immaterial if in the judgment of the rating board the veteran's disabilities render him unemployable.  See 38 C.F.R. § 4.17.

For the purposes of determining whether or not a veteran is permanently and totally disabled, ratings for service-connected disabilities may be combined with ratings for non-service-connected disabilities.  38 U.S.C.A. § 1523.  If a veteran's combined disability is less than 100 percent, as in this case, he must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.341.

Where the evidence of record establishes that an applicant for pension fails to meet the disability requirements based on the percentage standards, but meets the basic entitlement criteria, and is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, the claim will be referred for extra-schedular evaluation.  38 C.F.R. §§ 3.321 (b)(2), 4.17(b).

The Veteran contends that his non-service connected disabilities render him unemployable and seeks NSC pension benefits.

For pension purposes, the Veteran's disabilities are as follows: generalized anxiety disorder/bipolar, arthritis of the lower back and neck, arthritis of the left knee, arthritis of the right knee, hypertension, and benign prostatic hypertrophy.  

First, the Board notes that the Veteran's claims file is absent of any treatment records, VA or private, other than the VA examinations conducted in September 2013.  As such, all outstanding treatment records, VA or private, must be obtained and associated with the claims file.

The Board also notes that additional VA examinations are needed.  In September 2013, the Veteran was afforded a VA examination for his mental disorder and a general VA examination for his arthritis of the lower back and neck, arthritis of the left knee, arthritis of the right knee, hypertension, and benign prostatic hypertrophy.  The Board finds that the general VA examination is inadequate as a detailed assessment of the Veteran's disabilities has not been provided.  Specifically, range of motion testing for the arthritis of the neck, low back, and bilateral knees was not conducted; the Veteran's blood pressure was not taken; and there is no indication the Veteran's medical treatment records were reviewed by the VA examiner.  As such, the Board finds the Veteran should be afforded separate examinations for his arthritis of the lower back and neck, arthritis of the bilateral knees, hypertension, and benign prostatic hypertrophy.

Finally, the Veteran should be afforded a new VA examination for his mental disorder once all records have been obtained and associated with the record in order to obtain a complete view of the Veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all relevant outstanding records of treatment.  All relevant VA treatment records must be obtained and associated with the claims file.

In addition, obtain all private treatment records which have not been obtained already.  The VA Appeals Management Center (AMC) should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his generalized anxiety disorder/bipolar, arthritis of the lower back and neck, arthritis of the left knee, arthritis of the right knee, hypertension, benign prostatic hypertrophy and any other disorder.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should inform the Veteran that he can also provide alternative forms of evidence.

2. After any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist to determine the current level of severity of his service-connected generalized anxiety disorder and bipolar disorder.  The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished. Rationale for the opinion rendered should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's mental health disorders, with particularity to the criteria for the various levels of the appropriate diagnostic code. 

Furthermore, the examiner should also specifically comment on the effects of the Veteran's generalized anxiety disorder and bipolar disorder on his occupational functioning and daily activities.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

3. After any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination in order to assess the nature and severity of the Veteran's arthritis of the lower back and neck.  The claims file must be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

The examination report must include ranges of motion, with notations as to the degree of motion, if any, at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The VA examiner should provide a detailed assessment of the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the VA examiner should so indicate and explain why this is so. 

The VA examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should provide a detailed assessment of the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate and explain why this is so.

Furthermore, the examiner should also specifically comment on the effects of the Veteran's arthritis of the lower back and neck on his occupational functioning and daily activities.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

4. After any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination in order to assess the nature and severity of the Veteran's arthritis of the bilateral knees.  The claims file must be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. 

Such examination should include detailed range of motion studies of the bilateral knees, with notations as to the degree of motion, if any, at which the Veteran experiences pain.  The VA examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the bilateral knees due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.

Furthermore, the examiner should also specifically comment on the effects of the Veteran's arthritis of the bilateral knees on his occupational functioning and daily activities.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

5. After any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA compensation examination with an appropriate examiner to determine the current level of severity of the Veteran's hypertension.  The Veteran's claims file, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

Furthermore, the examiner should also specifically comment on the effects of the Veteran's hypertension on his occupational functioning and daily activities.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

6. After any outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA compensation examination with an appropriate examiner to determine the current level of severity of the Veteran's benign prostatic hypertrophy.  The Veteran's claims file, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.115b  (schedule or ratings for the genitourinary systems - diagnoses), Diagnostic Code 7527 (2015).

Furthermore, the examiner should also specifically comment on the effects of the Veteran's benign prostatic hypertrophy on his occupational functioning and daily activities.


The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the VA examiner must resort to speculation to render the requested opinion, he/she must state the reasons therefor, with specificity, such as that this question is outside the scope of knowledge of a medical professional conversant in VA practices.

7. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

